Citation Nr: 1710525	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-44 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified in May 2011 before a Veterans Law Judge who is no longer with the Board.  The Veteran testified before the undersigned Veterans Law Judge in October 2015.  Transcripts of both hearings are associated with the claims file.  

In an April 2016 decision, the Board denied service connection for sleep apnea.  The Veteran appealed this issue to the Court of Appeals for Veterans Claims (Court).  In November 2016, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's April 2016 decision and remanded the issue for readjudication.  


FINDING OF FACT

The Veteran's sleep apnea is as likely as not aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2016).  The Veteran's claim for service connection is being granted herein.  Accordingly, any error related to VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that his sleep apnea is secondary to his PTSD.

The first two elements to establish secondary service connection are not in dispute.  The Veteran was service-connected for PTSD effective from June 2007.  Additionally, medical treatment records show a current diagnosis of sleep apnea.  See December 2008 VA Treatment Records.
	
With regard to the third element, nexus evidence, there are opposing medical opinions on whether the Veteran's sleep apnea is caused or aggravated by his PTSD.

The Veteran was afforded an examination in January 2012.  The examiner opined that the Veteran's sleep apnea was less likely than not related to his service-connected PTSD.  The rationale was that obstructive sleep apnea is the most common type of sleep apnea and is caused by a physical obstruction of the upper airway.  Alternatively, the examiner noted that PTSD is a mental health issue.  While both would cause a sleep disturbance, the examiner stated that medical literature does not support any connection between the diagnoses.  

The January 2012 examiner provided an addendum opinion in March 2013.  The examiner was unable to determine a baseline severity of sleep apnea to determine whether it was aggravated by the Veteran's service-connected PTSD.  The examiner reiterated that the medical literature does not support a connection between a mental health issue (PTSD) and a physical obstruction causing sleep apnea.  

The Veteran provided additional evidence during his October 2015 personal hearing that was unfortunately not included with the record when his claim was last before the Board.  The Board regrets this oversight.  In pertinent part, in an opinion dated October 2015, T.C., Ed.D., LPC, and LMFT determined that the Veteran's PTSD aggravates his sleep apnea.  T.C. relied on the history of the Veteran's symptomatology in connection with a review of medical and behavioral health literature and his professional training.  Based on his research, T.C. indicated that PTSD is "known to lead to neural sensitization leading to upper airway dysfunction such as sleep apnea."  He also provided several articles supporting a positive nexus between sleep apnea and PTSD.      

The Board finds that the nexus evidence of record is in equipoise.  The unfavorable opinions were supported by a rationale and medical literature, but did not consider favorable medical literature, such as the articles noted by the private examiner.  The favorable evidence  was adequately supported by the rationale.  The Board finds the favorable and unfavorable opinions to be equally probative.  Under such circumstances, governing law and precedent requires that reasonable doubt must be resolved in the Veteran's favor.  Accordingly, service connection is granted.


ORDER

Service connection for sleep apnea as secondary to PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


